USCA11 Case: 21-10079      Date Filed: 02/10/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10079
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VALDEZ WILLIAMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:19-cr-00248-CEM-LRH-1
                   ____________________
USCA11 Case: 21-10079        Date Filed: 02/10/2022    Page: 2 of 8




2                      Opinion of the Court               21-10079


Before ROSENBAUM, GRANT, and EDMONDSON, Circuit
Judges.


PER CURIAM:


       Valdez Williams appeals his conviction for being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). No
reversible error has been shown; we affirm.
        On appeal, Williams argues that section 922(g)(1) is uncon-
stitutional both on its face and as applied to him. Williams also
challenges the trial court’s voir dire procedure: a procedure Wil-
liams says deprived him of the opportunity to make intelligent use
of his peremptory challenges.
        We reject Williams’s challenge to the constitutionality of
section 922(g)(1). As Williams concedes, his facial challenge under
the Commerce Clause is foreclosed by our binding precedent. “We
have repeatedly held that Section 922(g)(1) is not a facially uncon-
stitutional exercise of Congress’s power under the Commerce
Clause because it contains an express jurisdictional requirement.”
United States v. Jordan, 635 F.3d 1181, 1189 (11th Cir. 2011). We
also reject Williams’s argument that section 922(g)(1) is unconsti-
tutional as applied to him. The undisputed evidence at trial
demonstrated that the gun and ammunition possessed by Williams
in Florida were manufactured outside of Florida and, thus, had
USCA11 Case: 21-10079         Date Filed: 02/10/2022    Page: 3 of 8




21-10079               Opinion of the Court                         3

traveled in interstate commerce. See United States v. Wright, 607
F.3d 708, 715-16 (11th Cir. 2010) (noting that section 922(g) “only
requires that the government prove some ‘minimal nexus’ to inter-
state commerce, which it may accomplish by ‘demonstrat[ing] that
the firearm possessed traveled in interstate commerce.’”).
       We next address Williams’s challenge to the district court’s
voir dire procedure. Before jury selection began, the district court
judge explained to the parties that the 41 prospective jurors would
be examined in groups of 18, that the district court planned to seat
12 jurors and 1 or 2 alternates, that Williams would receive 10 per-
emptory challenges and the prosecution would receive 6, and that
the district court would allow the parties to “back strike” within
any group of 18. Williams raised no objection to the district court’s
announced voir dire procedure.
        The district court then conducted voir dire on the first group
of 18 jurors. After the parties exercised some strikes for cause
about this first group, Williams’s lawyer asked the district court to
allow the parties to exercise their peremptory challenges after they
had examined all 41 prospective jurors. The district court said it
would proceed with the already-announced procedure but said,
“[i]f you use all of your peremptory challenges here and it’s your
argument that you would have preferred to use it on someone else
you didn’t know of in the second panel, I have an open door for a
request for you to ask for an additional peremptory.” The parties
then exercised peremptory challenges on the first group; Williams
USCA11 Case: 21-10079              Date Filed: 02/10/2022         Page: 4 of 8




4                          Opinion of the Court                        21-10079

exercised 8 of his 10 allotted peremptory challenges to strike jurors
within the first group of 18.
        The district court then conducted voir dire on the second
group of 18 jurors. After addressing the parties’ challenges for
cause, the district court told Williams that he had two peremptory
challenges left and reiterated that Williams was “welcome to ask
for more if you run out.” Williams used his last two remaining
peremptory challenges and then requested six more. The district
court granted Williams three extra peremptory challenges. The
district court, however, denied Williams’s challenges on Juror 26
(who had expressed economic hardship due to COVID-19), and on
Jurors 31 and 36 (each of whom had family members or friends
who worked in law enforcement).
        On appeal, Williams contends that the district court’s proce-
dure -- requiring the parties to exercise peremptory challenges
without first having the opportunity to examine all prospective ju-
rors -- impaired his ability to exercise intelligently his peremptory
challenges. Williams says the district court’s peremptory-challenge
procedure constituted an error requiring automatic reversal. 1
       We review for abuse of discretion “the procedure adopted
by the trial court to regulate the parties’ exercise of peremptory
challenges.” See United States v. Green, 981 F.3d 945, 958 (11th

1 The challenge is a process challenge. Williams raises no challenge to the
district court’s denial of peremptory challenges specifically to Jurors 26, 31, or
36.
USCA11 Case: 21-10079        Date Filed: 02/10/2022     Page: 5 of 8




21-10079               Opinion of the Court                        5

Cir. 2020). We have recognized that the “trial court has wide dis-
cretion in supervising the selection of jurors and regulating the ex-
ercise of peremptory challenges.” See id. (quotations omitted);
United States v. Bryant, 671 F.2d 450, 455 (11th Cir. 1982).
       The chief purpose of peremptory challenges is “to help se-
cure the constitutional guarantee of trial by an impartial jury.”
United States v. Martinez-Salazar, 528 U.S. 304, 316 (2000). The
Supreme Court has “long recognized,” however, that peremptory
challenges are “auxiliary” and are “not of federal constitutional di-
mension.” Id. at 311; Rivera v. Illinois, 556 U.S. 148, 152 (2009).
The exercise of peremptory challenges is instead governed by Fed.
R. Crim. P. 24. See Martinez-Salazar, 528 U.S. at 311; United States
v. Lopez, 649 F.3d 1222, 1243 (11th Cir. 2011) (“The exercise of per-
emptory challenges is a statutory- or rule-based right.”). For non-
capital felony cases, Rule 24 provides that the government receives
six peremptory challenges and the defendant receives ten peremp-
tory challenges. See Fed. R. Crim. 24(b)(2). Rule 24 establishes no
specific method for the exercise of peremptory challenges. See id.
        We cannot conclude that the district court abused its discre-
tion in conducting voir dire in this case. The district court in ad-
vance explained to the parties the procedure to be used for con-
ducting voir dire, including that the parties would need to exercise
peremptory challenges following the questioning of each group of
18 jurors. Williams raised no contemporaneous objection to that
announced procedure. Cf. Bryant, 671 F.2d at 455 (concluding the
district court’s jury-selection procedure constituted no abuse of
USCA11 Case: 21-10079         Date Filed: 02/10/2022    Page: 6 of 8




6                      Opinion of the Court                 21-10079

discretion in part because the district court provided advance no-
tice of the challenged procedure and no party objected). We also
note that the district court’s peremptory-challenge procedure ap-
plied equally to both Williams and to the prosecution. Cf. United
States v. Ochoa-Vasquez, 428 F.3d 1015, 1038 (11th Cir. 2005) (con-
cluding that the district court abused no discretion in empaneling
an anonymous jury, observing that the prosecution was equally
hampered in its ability to exercise peremptory challenges).
       The district court afforded Williams the ten peremptory
challenges required by Rule 24(b)(2). Furthermore, the district
court added flexibility to the process by allowing the parties to re-
quest additional peremptory challenges during voir dire on the sec-
ond group of 18 jurors. And the district court in fact granted Wil-
liams three additional peremptory challenges.
       That some better alternative to the district court’s chosen
peremptory-challenge procedure might exist is insufficient to
demonstrate an abuse of discretion. See Bryant, 671 F.2d at 455
(concluding that the district court’s method of exercising peremp-
tory challenges constituted no error even though an alternative
procedure would have been the “better practice”). The district
court’s acknowledgement that it might consider using a different
procedure in the future in no way demonstrates that the district
court’s actually-used procedure fell outside the district court’s wide
discretion in this area. We have recognized that “the purpose of
voir dire is to ascertain disqualifications, not to afford individual
analysis in depth to permit a party to choose a jury that fits into
USCA11 Case: 21-10079              Date Filed: 02/10/2022         Page: 7 of 8




21-10079                   Opinion of the Court                                 7

some mold that he believes appropriate for his case.” See Ochoa-
Vasquez, 428 F.3d at 1038.
        For these reasons, we see no abuse of discretion in the dis-
trict court’s use of the challenged voir dire procedure. Even were
we to suppose an error, we reject Williams’s assertion that such an
error would require automatic reversal. 2
       A criminal defendant’s right to exercise peremptory chal-
lenges is a right that arises under the Federal Rules, not the consti-
tution. See Martinez-Salazar, 528 U.S. at 311. We review alleged
violations of non-constitutional error under a harmless-error stand-
ard. See United States v. Williams, 731 F.3d 1222, 1236 (11th Cir.


2 In support of his argument that the purported error requires automatic re-
versal, Williams says we are bound by our prior decision in Central Alabama
Fair Hous. Ctr., Inc. v. Lowder Realty Co., 236 F.3d 629 (11th Cir. 2000). Wil-
liams is mistaken. In Central Alabama -- a civil action alleging housing dis-
crimination -- we addressed a district court’s erroneous ruling that defendants
established a prima facie case of discrimination under Batson v. Ky., 476 U.S.
79 (1986). We said that, when “a district court allows a Batson challenge in
the absence of a prima facie case, the error is not harmless, and the case must
be remanded for a new trial.” 236 F.3d at 639. The facts and law involved in
Central Alabama are too dissimilar from the circumstances presented in this
appeal. Nothing in Central Alabama can mandate an automatic reversal in
this appeal. See United States v. Bazantes, 978 F.3d 1227, 1244 (11th Cir. 2020)
(“To the extent that an earlier decision is distinguishable from the case at hand,
it may be a prior precedent, but it is not one that can dictate the result of the
current case under the prior precedent rule.”).
A great difference exists between following a precedent and extending it.
USCA11 Case: 21-10079         Date Filed: 02/10/2022     Page: 8 of 8




8                       Opinion of the Court                 21-10079

2013) (rejecting -- based on the Supreme Court’s decision in Rivera
v. Illinois, 536 U.S. 148 (2009) -- the criminal defendant’s argument
that the district court’s error in applying Batson required an auto-
matic reversal). Under this standard, the government bears the
burden of showing that an error did not affect the defendant’s sub-
stantial rights. Id. at 1236.
        The government has met that burden in this case. Williams
says that -- under a different voir dire procedure -- he would have
struck Jurors 31 and 36 based on their ties to law enforcement and
would have struck Juror 26 based on financial hardship. Jurors 31
and 36, however, each said expressly under oath that their relation-
ships with people in law enforcement would not interfere with
their ability to remain fair and impartial in this case or with their
assessment of the credibility of law-enforcement personnel who
would testify at trial. Also, although Juror 26 indicated on a ques-
tionnaire that jury service would result in economic hardship, she
later stood silent when the district court asked whether serving on
the jury would cause anyone significant financial hardship. In
short, nothing shows that these jurors were in fact biased or subject
to disqualification. So, the supposed procedural error (if any) does
not amount to a reversible error.
        All the same, the chief point for our decision is this one: the
district court abused no discretion in applying the questioned
preemptive-challenge procedure.
              AFFIRMED.